DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
It is noted that the second restriction requirement issued 7 January 2021 were mistakenly not directed to the claims of the instant application.  However, Applicant’s correctly elected an invention and species from the original restriction requirement issued 1 October 2020 and is proper.
Applicant's election with traverse of group I, claims 1-9, in the reply filed on 1 October 2020 and microfluidic flow from species group A, in the reply filed on 8 January 2021 is acknowledged.  The traversal is on the ground(s) that Almasari does not teach or suggest the IDE being nano interdigitated electrodes and Demoustier-Champagne does not teach microchannels made of PDMS.  This is not found persuasive because the common technical feature of the claims relies on the combination of Almasari and Demoustier, therefore the common structural elements are not taught by a single reference as argued by applicant.
The requirement is still deemed proper and is therefore made FINAL.
	Claims 8 and 10-20 are withdrawn as being drawn to non-elected inventions.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over McAlpine et al. (US 2012/0156688) in view of Naessens et al. (US 2013/0108801) .
McAlpine et al. teach a biochip device comprising:
a point-of-care micro biochip (biosensor chip, par. 106; micrometer size biosensor, par. 121) having a microchannel for flow of a sample of a bodily fluid (microchannel for flow, par. 106; sample is bodily fluid, par. 154; microfluidic cell is a microfluidic chamber having an inlet and outlet and is therefore a microchannel, par. 160);
a microfluidic flow condition of the source sample (sample flow through microfluidic cell indicates microfluidic flow, par. 106);
a plurality of metallic interdigitated microelectrodes (par. 160) disposed within the microchannel for providing enhanced sensitivity detection of a disease state, and the electrodes having an antibody disposed thereon (binding molecule disposed on interdigitated microelectrode and is an antibody, par. 12, 157 and 161); and
a nano circuit incorporated in the biochip (biosensor connected to nanocircuit, par. 122) wherein a disease-specific antigen from the sample forms an antigen-antibody complex interaction that affects electrical properties detected via an electrical change in the nano circuit (par. 9-12).
	McAlpine et al. fail to teach the microchannel being hydrophilic for controlled and self-driven flow, a microfluidic flow condition generated by the microchannel and the interdigitated electrodes being nano interdigitated electrodes.
	Naessens et al. teach a micro biochip (microfluidic chip, par. 19; field of biology or biotechnology, par. 39) comprising a hydrophilic microchannel (par. 19 and 24-26) for 
Hsiung et al. teach a hydrophilic microchannel controlling the flow rate of a biosample (par. 39).
	Demoustier teaches a biochip comprising a plurality of nanoscale interdigitated electrodes (par. 61) having an antibody disposed thereon (Fig. 7A, par. 76-77), in order to provide an electrode size that is compatible with chemical/biological molecules (par. 61).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the microchannel of McAlpine et al., a hydrophilic coating for controlled and self-driven microfluidic flow of a fluid sample and amplify a capillary effect as taught by Naessens et al., in order to control flow rate of a sample through the microchannel as taught by Hsiung (par. 39). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute for the interdigitated microelectrodes taught by McAlpine et al. in view of Naessens et al. further in view of Hsuing et al., nanoscale interdigitated electrodes as taught by Demoustier, in order to provide a sensor with high sensitivity (Demoustier, par. 11).

	With respect to claims 4 and 5, McAlpine et al. teach the microchannel made of the biocompatible material PDMS (par. 160).
	With respect to claim 6, McAlpine et al. teach the electrode made of gold (par. 138 and 160). 
With respect to claim 7, McAlpine et al. do not specifically teach the electrical change having a capacitance of 270.34 pF.  However, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation”  Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation.”  Id. at 458, 105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  Since applicant has not disclosed that the specific limitations recited in instant claim 7 are for any particular purpose or solve any stated problem, and the prior art teaches that the electrical change in capacitance may be varied depending on the flow rate and amount of binding to the electrode (par. 106 and 172-175).  Absent unexpected results, it would have been obvious for one of ordinary 
	With respect to claim 9, McAlpine et al. teach the electrical change is lower in a microfluidic flow condition of the sample than without the microfluidic flow condition (for the same concentration of bacterial cells, the response of the sensor under flow-through conditions was found to be comparatively lower than the response after static incubation, par. 106; flow is in a microfluidic cell and is therefore considered a microfluidic flow condition, par. 160).

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over McAlpine et al. (US 2012/0156688) in view of Naessens et al. (US 2013/0108801) further in view of Hsiung et al. (US 2016/0318018) and Demoustier-Champagne et al. (US 2010/0273672, herein after Demoustier), as applied to claim 1, and Nagrath et al. (US 2015/0285808).
McAlpine et al. in view of Naessens et al. further in view of Hsiung et al. and Demoustier teach a microchannel, but fail to teach a microchannel that is designed in a spiral pattern.
Nagrath et al. teach a microfluidic channel or microfluidic chamber that is either straight (similar to that of McAlpine) or spiral-shaped (par. 137 and 182) and having immobilized antibody binding agents within the channel for detection of a target analyte (par. 104 and 130), in order to provide contact between a sample and a binding agent immobilized to a substrate (par. 104).
It would have been obvious to one having ordinary skill in the art before the 
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because McAlpine and Nagrath are similarly drawn to channels having immobilized antibodies for detection of a target analyte.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 12 of copending Application No. 16/168,484 (‘484) in view of McAlpine et al. (US 2012/0156688). 
‘484 recites a biochip comprising:
a point of care micro biochip (claim 12) having at least one hydrophilic microchannel for controlled and self-driven flow of a sample of a bodily fluid (claim 1) and amplify a capillary effect (claim 2);
a microfluidic flow condition of the sample generated by the microchannel (capillary action);
a plurality of metallic nano interdigitated electrodes disposed within the microchannel for providing enhanced sensitivity detection of a disease state and the electrodes having an antibody disposed thereon; and
a circuit incorporated in the biochip wherein a disease specific antigen from the sample forms an antigen-antibody complex interaction that affects electrical properties detected via an electrical change in the circuit (claim 1).
‘484 fails to specifically recite the circuit being a nano circuit.
McAlpine et al. teach a microfluidic cell containing an interdigitated electrode array (par. 16) onto which an antibody is disposed (par. 12) and a nano circuit connected to the electrodes to detect binding of an analyte to the binding molecule (par. 122), in order to allow conformation to curvilinear surfaces (par. 123). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use as the circuit in ‘484, a nano circuit 
With respect to claim 6, ‘484 recites the electrodes being gold (claim 1).
This is a provisional nonstatutory double patenting rejection.

Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ho (US 7,179,421) teaches an interdigitated electrode in a microfluidic channel (col. 11, lines 48-67) that is either straight (similar to the channel of McAlpine) or a spiral (col. 12, lines 11-17), in order to provide a large contact area ratio that is less sensitive to errors (col. 5, lines 18-20).
Tweedie et al. (Proceedings of the 28th IEEE, pgs. 4610-4614, 2006) teach a point of care micro biochip comprising a microchannel and a plurality of metallic nano interdigitated electrodes disposed within the microchannel.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE BROWN whose telephone number is (571)272-2933.  The examiner can normally be reached on M-F 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELANIE BROWN/Primary Examiner, Art Unit 1641